NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2552-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

LASHAWN SHERMAN,

     Defendant-Appellant.
________________________

                  Argued May 18, 2022 – Decided June 27, 2022

                  Before Judges Hoffman, Whipple and Geiger.

                  On appeal from the Superior Court of New Jersey, Law
                  Division, Middlesex County, Indictment No. 18-11-
                  1556.

                  Zachary G. Markarian, Assistant Deputy Public
                  Defender, argued the cause for appellant (Joseph E.
                  Krakora, Public Defender, attorney; Zachary G.
                  Markarian, of counsel and on the brief).

                  Patrick F. Galdieri, II, Assistant Prosecutor, argued the
                  cause for respondent (Yolanda Ciccone, Middlesex
                  County Prosecutor, attorney; Patrick F. Galdieri, II, of
                  counsel and on the brief).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      A jury found defendant Lashawn Sherman guilty of eleven offenses. He

appeals his convictions, challenging the admissibility of certain law

enforcement testimony and the jury instruction on flight. Defendant also appeals

his seventeen-year aggregate sentence, claiming the court erred by double-

counting two of his prior convictions as both predicate offenses for imposing a

mandatory extended range sentence and as an aggravating factor in setting the

length of that term.    We affirm in part, vacate in part, and remand for

resentencing on count nine.

                                        I.

      A Middlesex County grand jury issued an indictment charging defendant

with third-degree possession of a controlled dangerous substance (CDS)

(heroin), N.J.S.A. 2C:35-10(a)(1) (counts one and eight); third-degree

distribution of CDS (heroin), N.J.S.A. 2C:35-5(a)(1) and (b)(3) (count two);

third-degree distribution of CDS (heroin) within 1000 feet of school property,

N.J.S.A. 2C:35-7(a) (count three); second-degree distribution of CDS (heroin)

within 500 feet of a public park, N.J.S.A. 2C:35-7.1(a) (count four); third-degree

possession of CDS (heroin) with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and


                                                                             A-2552-19
                                        2
-5(b)(3) (count five); third-degree possession of CDS (cocaine) with intent to

distribute within 1000 feet of school property, N.J.S.A. 2C:35-7(a) (counts six

and ten); third-degree possession of CDS (heroin) with intent to distribute within

1000 feet of school property, N.J.S.A. 2C:35-7.1(a) (count seven); second-

degree possession of CDS (cocaine) with intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and (b)(3) (count nine); fourth-degree resisting arrest, N.J.S.A. 2C:29-

2(a)(2) (count eleven); and third-degree financial facilitation of criminal

activity, N.J.S.A. 2C:21-25(a) (count twelve). Count thirteen only charged

codefendant Richard Chambers. 1

      Defendant filed a motion to suppress evidence seized during the search of

defendant's person and vehicle following a surveillance operation. During the

suppression motion hearing, police officer testimony provided the following

version of the incident.

      On the morning of September 11, 2018, Detective Joshua Alexander of

the New Brunswick Police Department (NBPD) Narcotics Intel Unit was

conducting surveillance of Seaman Street between Remsen Avenue and Throop



1
    Codefendant Chambers pled guilty to third-degree possession of CDS,
N.J.S.A. 2C:35-10(a)(1) and was sentenced to probation. He is not a party to
this appeal.


                                                                             A-2552-19
                                        3
Avenue. Alexander had been a member of the NBPD for twelve years, had

participated in "thousands of [narcotics] investigations" and was "familiar with

[the] area around Seaman, Remsen and Throop."          Alexander testified that

"Seaman Street [was] where a lot of narcotic sales are done," and the NBPD had

received numerous complaints from citizens that "numerous individuals were

selling quantities of narcotics" there. He stated that "a lot of people who come

into town know" they can purchase "any type of street level narcotics" in this

area.

        While conducting surveillance, Alexander "had a very good view" of

defendant, who was wearing a grey hooded sweatshirt, a black knit hat, and

light-colored jeans while sitting on the front steps of a house on Seaman Street.

Alexander saw an older white male, later identified as Chambers, approach

defendant wearing a dark color hooded sweatshirt. Defendant conversed with

Chambers and then Chambers handed him "some money."                   Alexander

specifically testified that "a narcotics transaction happened where [defendant]

reached down the front of his pants," took out "small packages" that were "about

the size of a postage stamp" and handed them to Chambers who put the packages

in his pants and walked away.




                                                                            A-2552-19
                                       4
      Alexander radioed his team and directed them to pursue Chambers.

Detective Jeffrey Monticello stopped Chambers about "a block and a half away"

and explained to him what Alexander witnessed. Monticello "gave [Chambers]

the opportunity to be forthcoming" and Chambers reached into his waistband

and pulled out ten decks of heroin, each stamped "Mayweather" in green ink. 2

Monticello informed the other officers that Chambers possessed heroin. As a

result, Officer Michael Powers drove an unmarked police car toward defendant

to arrest him. Powers was wearing plain clothes and had his badge "prominently

displayed" around his neck.

      Before Powers "could even get out of [his] vehicle," defendant

"immediately took off running." Powers "immediately identified [himself] as a

police officer" and yelled loudly at defendant to stop. Defendant did not stop

running, but Powers caught up to him and placed him under arrest. Defendant

was searched incident to arrest and Monticello recovered heroin with the same

"Mayweather" stamp and $592 in various denominations from defendant's

pockets.




2
  "'Decks' of heroin refer to the 'little glassine packets' that contain 'the powdery
substance.'" State v. McNeil-Thomas, 238 N.J. 256, 263 n.1 (2019) (quoting
State v. Morrison, 188 N.J. 2, 5 (2006)).
                                                                                A-2552-19
                                          5
      Defendant was transported to the police station where an additional six

packets of heroin were found during a strip search. Detectives also found a key

fob in his pocket which led detectives to a Volvo about a block away from

Throop and Seaman Streets. The car was towed to the NBPD sally port and after

obtaining a warrant to search it, Monticello found a "plastic bag containing 323

packets of crack cocaine" in the center console. Fifty packets of heroin, $1,812

in cash, and two motor vehicle summonses issued to defendant were found in

the glove compartment.

      The court found the State satisfied its burden of proof that the officer's

observations justified the stop, arrest, and subsequent searches.    The court

denied the motion to suppress in an oral decision and an accompanying order.

      A jury trial was held over a three-day period in October 2019. Tiffany

Meeks of the New Jersey State Police Laboratory testified that she tested the

drugs found on defendant and Chambers and in defendant's vehicle. She

confirmed that one of the ten glassines found on Chambers and one of the fifty

glassines found in defendant's car tested positive for heroin. She also tested

twenty-nine of the 323 samples found in the center console of defendant's car

and confirmed they tested positive for cocaine. The total weight contained in

the 323 bags was 37.75 grams. James Meehan of the State Office of Forensic


                                                                           A-2552-19
                                       6
Scientists analyzed one of the six glassines found on defendant and confirmed

it tested positive for heroin.

      Agent Daniel Muntone of the Middlesex County Prosecutor's Office

testified as the State's expert in the field of street-level narcotics possession and

distribution. His work as an agent followed a twenty-seven-year career in law

enforcement. Muntone explained that heroin was commonly packaged and sold

in wax folds that are stamped with a brand, typically containing 0.02 to 0.03

grams, and costing about five to ten dollars each. Ten of these bags were

referred to as a "bundle."

      Muntone explained that a drug user, as opposed to a dealer, would buy,

and ingest, only "one to two bags of heroin" at a time. He added that drug users

are typically in possession of drug paraphernalia such as needles, cut straws, and

spoons. In contrast, when heroin is possessed with an intent to distribute, wax

folds in large quantities, scales, stamps, and rubber bands could be found.

      Muntone additionally testified regarding crack cocaine. He explained that

a typical user buys one or two rocks costing about ten dollars. Crack users

typically possess pipes, and a distributor would usually have baggies to package

it and cash in various denominations.




                                                                                A-2552-19
                                         7
      Muntone made it clear that "every case stands on its own" and various

factors such as the amount of a drug, the packaging, and the paraphernalia found,

are all considered when determining whether someone's possession is for

personal use or distribution.

      On appeal, defendant challenges Detective Alexander's testimony about

what he witnessed on the date of defendant's arrest. The relevant sections of his

testimony are outlined below.

            Prosecutor: And what happened as you observed this
            individual wearing that sweatshirt, the hat, and the
            jeans?

            Detective Alexander: He was sitting on . . . the front
            steps of 134 Seaman Street. There was several other
            people in the area. While he was sitting there, he was
            approached by another male, older white male, who was
            wearing like a dark color sweatshirt or hoodie. After a
            brief conversation, a narcotics transaction happened
            where Mr. Sherman reached down in front of his pants.
            After-- after the gentleman who came up with a Mr.
            Chambers. Mr. Chambers handed Mr. Sherman some
            money. Mr. Sherman took the money, reached down
            the front of his pants, pulled out what I believed to be-

            Defense Counsel: I'm going to object.

            The Court: Grounds?

            Defense Counsel: As -- as to unduly prejudicial, lack of
            foundation. It's undetermined at that time what, if
            anything, the object was.


                                                                            A-2552-19
                                        8
                  ....

            The Court: I'm going to -- I'm going to allow it. I expect
            there to be a . . . foundation to be laid after.

      The direct questioning by the prosecutor continued:

            Prosecutor: So -- so, Detective, can -- can you describe
            specifically what you observed, without speculating as
            to -- as to what it was?

            Detective Alexander: Mr. Sherman reached down in
            front of his pants –

            Prosecutor: Uh-huh.

            Detective Alexander: -- removed small packages,
            which are about the size of a postage stamp, and gave a
            -- a quantity to Mr. Chambers. Mr. Chambers then put
            that down in front of his pants and walked out of the
            area.

            Prosecutor: And after you observed this, what did you
            believe had just occurred?

            Detective Alexander: I believed that there was a
            narcotics transaction right there.

      The second contested portion of testimony occurred as follows. The

prosecutor projected a map of the area onto a wall in the courtroom and asked

Alexander to "indicate with the laser pointer where [on the map he] observed

what [he] believed to be at the time a narcotics sale?" Alexander pointed to an

area of the map and responded, "Right around here." Next, the prosecutor asked


                                                                          A-2552-19
                                        9
Alexander to indicate with the laser pointer "where the white male went after

the narcotics transaction," referring to Chambers. Alexander stated the man

"walked down to Remsen Avenue. He made the turn off Remsen, going towards

Handy Street, and once he made this turn here, [Alexander] couldn't see him

anymore."

      The prosecutor continued using the map which led to the third portion of

testimony that defendant argues on appeal was unduly prejudicial.

            Prosecutor: Now, Officer, just looking at this map, and
            you might have to get up, can you see where the Lord
            Stirling School is on the map?

            Detective Alexander: Yes.

            Prosecutor: And can you point to it, just so the jury
            sees it too?

            Detective Alexander: Lord Stirling School is right
            here. It's -- it's within these grey surface areas.

            Prosecutor: Now, Detective, with this red pen, can you
            just make just an X right where you observed what you
            believed to be the hand-to-hand transaction?

            Detective Alexander: Right. So this is Remsen Avenue
            right here. There's Handy. There's Seaman. The
            transaction -- this is -- this is (inaudible). This is
            Throop here. So, I was right around here. There's the
            (inaudible) over here on (inaudible) Street, around here.




                                                                         A-2552-19
                                      10
      Defense counsel only objected to the first section of this testimony now

being challenged on appeal. The objection was based solely on the testimony

being "unduly prejudicial, lack[ing] of foundation" and "undetermined at that

time what, if anything, the object was."

      In addition, defendant argues on appeal that the court erred by presenting

inappropriate jury instructions that confused the issues of resisting arrest by

flight and flight as proof of consciousness of guilt. The flight instructions had

been discussed earlier at the charge conference, where the court, defense

counsel, and the prosecutor considered the difference between the offense of

resisting arrest by flight and the jury charge permitting the jury to consider flight

as an adverse inference.      The prosecutor requested a charge on flight as

consciousness of guilt, however the court ruled that it would not provide th at

charge because it would result in "double-counting" flight as both a distinct

charge and as proof of consciousness of guilt for all charges. As a result, the

instructions charged the jury as to resisting arrest by flight and did not address

flight as consciousness of guilt.

      Later during jury deliberations, the jury inquired about a question on the

verdict sheet that related to the resisting arrest by flight charge. The jury

requested a "definition of flight or act of flight." The court and counsel then


                                                                                A-2552-19
                                        11
searched for a definition in the Model Criminal Jury Charges. The prosecutor

noted, "I think that was our problem last week was that the model jury

instructions didn't actually have a . . . definition of flight." The court responded

that maybe it could use the definition for flight contained in the model jury

charge for flight as consciousness of guilt.

      The court and the prosecutor then discussed the appropriate portions

which should be read to the jury, and throughout, defense counsel did not

participate or make any grievances known. The court asked defense counsel if

he had "any opinion" to which he responded he did not. In response to the jury's

question, the court gave the following instruction to the jury:

            [Y]ou recall that there was some testimony in the case
            from which you may infer that the defendant fled
            shortly after the alleged commission of the offense -- of
            the crime.

                   The question of whether the defendant fled after
            the commission of the crime is another question of fact
            for your determination. Mere departure from a place
            where a crime has been committed does not constitute
            flight. If you find that the defendant, fearing that an
            accusation or arrest would be made against him on the
            charge involved in the indictment, took refuge in flight
            for the purpose of evading the accusation or arrest on
            that charge, then you may consider such flight in
            connection with all the other evidence in the case as an
            indication of proof of consciousness of guilt.



                                                                               A-2552-19
                                        12
                   Flight may only be considered as evidence of
            consciousness of guilt if you should determine that the
            defendant's purpose in leaving was to evade accusation
            or arrest for the offense charged in the indictment.

                   If after consideration of all the evidence you find
            that the defendant fearing that an accusation or arrest
            would be made against him on the charge involved in
            the indictment took refuge and flight for the purpose of
            evading the accusation or arrest, then you may consider
            such flight in connection with all the other evidence in
            the case as an indication of proof or proof of
            consciousness of guilt.

                   It is for you as judges of the facts to decide
            whether or not evidence of flight shows a consciousness
            of guilt and the weight to be given such evidence in
            light of all the other evidence in the case.

      The jury found defendant guilty of all twelve counts pertaining to him.

The State moved pursuant to N.J.S.A. 2C:43-6(f) for a mandatory extended term

on count nine based on defendant's prior convictions.

      Defendant acknowledged that he was mandatory extended term eligible

on count nine. Defense counsel requested that all terms run concurrently, and

that the court impose a twelve-year term with a four-year period of parole

ineligibility for the mandatory extended term on count nine. Noting that the

extended sentencing range on count nine was five to twenty years, the State

argued for a fourteen-year term with seven years of parole ineligibility on count



                                                                            A-2552-19
                                       13
nine, and a consecutive three-year term on count twelve, yielding a seventeen-

year aggregate term.

      The court noted defendant was thirty years old and recounted his pri or

juvenile and adult record, which began in 2006 and included an unsuccessful

prior stint in Recovery Court. The court recounted defendant's violations of

probation as a juvenile and his violation of probation and parole as an adult. The

court gave great weight to aggravating factors three (risk of reoffending); six

(prior record); and nine (need for deterrence). N.J.S.A. 2C:44-1(a)(3), (6), and

(9). The judge found no mitigating factors and was clearly convinced that the

aggravating factors substantially outweighed the non-existent mitigating factors.

      After appropriate mergers, the court sentenced defendant to four

concurrent terms that yielded an aggregate seventeen-year term, subject to seven

years of parole ineligibility. Specifically, on counts four and seven, defendant

was sentenced to seven-year terms with three years of parole ineligibility. The

court granted the State's application to sentence defendant to a mandatory

extended term on count nine pursuant to N.J.S.A. 2C:43-6(f), and sentenced

defendant to a fourteen-year term with seven years of parole ineligibility. On

count eleven, defendant received an eighteen-month term. On count twelve,




                                                                             A-2552-19
                                       14
defendant received a three-year term running consecutively to count nine. This

appeal followed.

      Defendant raises the following points for our consideration:

            POINT I

            THE TRIAL COURT VIOLATED [DEFENDANT'S]
            RIGHT TO A FAIR TRIAL BY ALLOWING THE
            POLICE DETECTIVE TO TESTIFY THAT HE
            OBSERVED [DEFENDANT] MAKE A NARCOTICS
            SALE.

            POINT II

            DETECTIVE ALEXANDER'S TESTIMONY THAT
            THE AREA WAS KNOWN FOR "A LOT OF
            NARCOTIC SALES" WAS IRRELEVANT AND
            PREJUDICIAL. (Not raised below).

            POINT III

            IN RESPONSE TO A JURY QUESTION
            REGARDING THE CHARGE OF RESISTING
            ARREST BY FLIGHT, THE COURT IMPROPERLY
            INSTRUCTED THE JURY FOR THE FIRST TIME
            THAT IT COULD CONSIDER FLIGHT AS PROOF
            OF CONSCIOUSNESS OF GUILT FOR ALL
            CHARGES. (Not raised below).

            POINT IV

            THE COURT ERRED IN FINDING AND WEIGHING
            AGGRAVATING    FACTORS     BY   DOUBLE-
            COUNTING THE CONVICTIONS THAT MADE
            SHERMAN EXTENDED-TERM ELIGIBLE IN
            AGGRAVATION       AND       CONSIDERING

                                                                         A-2552-19
                                      15
            "CONTACTS" FOR WHICH SHERMAN WAS NOT
            CONVICTED. (Not raised below).

      In a pro se supplemental brief, defendant raises the following points:

            POINT I

            [DEFENDANT] WAS DENIED THE EFFECTIVE
            ASSISTANCE OF TRIAL COUNSEL IN COUNSEL'S
            FAILURE TO CHALLENGE THE SEIZURE AND
            PRE-WARRANT     IMPOUNDMENT     OF   HIS
            VEHICLE.

            (a) The Administrative Impoundment of Defendant's
            Vehicle was Invalid as a Matter of Law.

            POINT II

            THE PROSECUTOR COMMITTED MISCONDUCT
            IN FAILING TO DISCLOSE THE IMPEACHMENT
            EVIDENCE TARGETING ITS MOST CRUCIAL
            TRIAL WITNESS, IN VIOLATION OF THE UNITED
            STATE'S SUPREME COURT DECISION IN BRADY
            V. MARYLAND, 373 U.S. 83 (1963).

                                        II.

      An error is harmful if it is "clearly capable of producing an unjust result."

The harmful error rule is used when a specified error was brought to the trial

judge's attention. State v. G.E.P., 243 N.J. 362, 389 (2020). Harmless error is

not a ground for reversal. That is so because

            [t]rials, particularly criminal trials, are not tidy things.
            The proper and rational standard is not perfection; as
            devised and administered by imperfect humans, no trial

                                                                              A-2552-19
                                        16
            can ever be entirely free of even the smallest defect.
            Our goal, nonetheless, must always be fairness. "A
            defendant is entitled to a fair trial but not a perfect one."

            [State v. R.B., 183 N.J. 308, 333-34 (2005) (quoting
            Lutwak v. United States, 344 U.S. 604, 619 (1953)).]

      As with "plain error," an error during a jury trial will be found "harmless"

unless there is a reasonable doubt that the error contributed to the verdict by

leading the jury "to a result it otherwise might not have reached." State v.

Daniels, 182 N.J. 80, 95 (2004) (quoting State v. Macon, 57 N.J. 325, 336

(1971)).

      Defense counsel did not object to the high crime area testimony or the jury

instructions. Consequently, those arguments are subject to review for plain

error. See State v. Singh, 245 N.J. 1, 13 (2021) (noting that when a party does

not object to an alleged trial error or otherwise properly preserve the issue for

appeal, it may nonetheless be considered by the appellate court if it meets the

plain error standard of Rule 2:10-2.) Reversal is appropriate only if the error

was "clearly capable of producing an unjust result." R. 2:10-2. The error must

be "sufficient to raise a reasonable doubt as to whether the error led the jury to

a result it otherwise might not have reached[.]" State v. Taffaro, 195 N.J. 442,

454 (2008); accord State v. Dunbrack, 245 N.J. 531, 544 (2021).



                                                                             A-2552-19
                                        17
                                      III.

        Applying these standards of review, we first address whether defendant

was denied a fair trial because of Detective Alexander's testimony. Defendant

argues that Detective Alexander was permitted to testify "repeatedly, over

defense objection, to his belief that he saw [defendant] make a 'narcotics

transaction." Defense counsel objected once during this line of questioning.

Defendant argues such testimony violates case law limiting the State's

presentation of lay opinion from a police officer, particularly State v. McLean,

205 N.J. 438 (2011).       Defendant states that McLean "plainly prohibited"

Alexander's testimony because he did not "confine his testimony to his own

observations" and testified as to what he believed he witnessed.

        N.J.R.E. 701 permits a non-expert witness to offer "testimony in the form

of opinions" but "only . . . if it falls within the narrow bounds of testimony that

is based on the perception of the witness and that will assist the jury in

performing its function." McLean, 205 N.J. at 456. "[U]nlike expert opinions,

lay opinion testimony is limited to what was directly perceived by the witness

and may not rest on otherwise inadmissible hearsay." Id. at 460 (citing N.J.R.E.

703).




                                                                              A-2552-19
                                       18
        In McLean, our Supreme Court announced certain restrictions on the

ability of prosecutors to present lay opinion testimony from police officers who

have not been proffered by the State as expert witnesses. Id. at 460-63. The

McLean Court specifically considered testimony given by a police officer who

participated in an investigation that led to the defendant's prosecution for

possession of CDS and possession with intent to distribute. Id. at 443-47. There

the officer testified that he observed the defendant engage in two transactions.

Id. at 443-44. Over defense counsel's objection, the prosecutor asked the officer:

"So based on your own experience sir, and your own training, what did you

believe happened at that time?" Id. at 446. The trial court permitted the officer,

as a lay witness, to testify that he believed he had observed a drug transaction.

Ibid.    On appeal, the Court held that the police officer's statement was

inadmissible because it was an expression of a belief in the defendant's guilt ,

and because it offered an opinion on matters that were not beyond the

understanding of the jury. Id. at 463; see also N.J.R.E. 701. The Court further

noted that admissible fact testimony by a police officer cannot express what the

officer "believed," "thought," or "suspected." Id. at 460.

        Here, the State acknowledges that the prosecution erred in presenting

testimony from Alexander giving his lay opinion that the activities he witnessed


                                                                             A-2552-19
                                       19
appeared to be a drug transaction.           This acknowledged error does not

automatically mandate reversal of defendant's conviction and a new trial.

"When evidence is admitted that contravenes not only the hearsay rule but also

a constitutional right, an appellate court must determine whether the error

impacted the verdict."     State v. Weaver, 219 N.J. 131, 154 (2014) (citing

Chapman v. California, 386 U.S. 18, 24 (1965)). "The standard has been phrased

as requiring a reviewing court 'to declare a belief that [the error] was harmless

beyond a reasonable doubt.'" Ibid. (alteration in original) (quoting Chapman,

386 U.S. at 24).

      In addition, defendant's only objection to the testimony was that the

testimony was "unduly prejudicial" and "lack[ed] foundation" because it was

"undetermined at that time what, if anything, the object was." Defense counsel

did not cite or specifically articulate a violation of the lay opinion rule discussed

at length in McLean. Accordingly, we review for plain error.3



3
  See State v. Covil, 240 N.J. 448, 472 n.6 (2020) ("At trial, defendant objected
to 'the characterization' in the expert witness's testimony, but did not cite
N.J.R.E. 404(b) or [State v. Cofield,127 N.J. 328 (1992)], and accordingly this
Court reviews the trial court's decision for plain error."); see also State v. Tung,
460 N.J. Super. 75, 100 (App. Div. 2019) ("Defense counsel did not object to
any other statements by [the detective] touching on defendant's guilt or veracity.
Although partially raised, we review this issue under the plain error standard as
well.").
                                                                               A-2552-19
                                        20
      Defendant has the burden of showing that impermissible lay opinion

testimony was "clearly capable of producing an unjust result." R. 2:10-2.

Defendant has not met that burden. We conclude the error was harmless in light

of the strength of the State's other proofs. Defense counsel did not contest that

a narcotics transaction took place but only stated that police "charged the wrong

person with distribution of narcotics." Defense counsel tried to raise doubt and

implicate others to no avail. The jury rejected that defense.

      Defendant contends this testimony violated McLean and invaded the

province of the jury. Our careful review of the record convinces us the error did

not impact the verdict and was harmless beyond a reasonable doubt. There is

little to suggest that the error led the jury to a result it otherwise might not have

reached. The evidence against defendant was overwhelming. A substantial

amount of heroin and cocaine was found in defendant's car. Additional CDS

was found on his person. Heroin with a matching stamp was found on Chambers

shortly after Alexander saw him exchange currency with defendant and receive

items that appeared to be CDS. Large amounts of cash were found in defendant's

pockets and inside his vehicle.




                                                                                A-2552-19
                                        21
                                       IV.

      Defendant next argues that Detective Alexander's testimony violated

N.J.R.E. 403 and 404(b) because he testified that "a lot of narcotics sales" occur

in the area where defendant was apprehended and implicitly suggested that his

presence there suggested bad character and a propensity to sell drugs. During

trial, Alexander was asked by the prosecutor if he was "familiar with this area"

and the detective replied in the affirmative and explained:

            Seaman Street is where a lot of narcotic sales are done,
            street levels sales. A lot of people who come into town
            know that if you need any type of narcotics, . . . the
            places you come is Remsen, Seamen Street . . . .

                   ....

             If you go from Seaman Street -- the whole of Seaman
            Street from Paul Robeson, all the way down to . . . Drift
            Street, you could pretty much find any type of narcotics
            you want. Our main narcotic sale areas for street level
            where out-of-towners come is the area of Seaman and
            Remsen, Seaman and Throop, Seaman and Lee, and
            then once you cross over Livingston, there is a couple
            of houses that are well known by locals, as well as out-
            of-towners that this is the area to come to buy -- you
            know, any type of street level narcotics that you need.

      Because the defense did not object when this testimony was presented, we

review for plain error. R. 2:10–2. Defendant's argument rests on an alleged

violation of N.J.R.E. 404(b) and analogizes the facts to those in State v. Herbert,


                                                                              A-2552-19
                                       22
where a police officer testified that the homicide occurred in a "gang area" and

that the defendant was a gang member. 457 N.J. Super. 490, 499 (App. Div.

2019). In Herbert, we held that the testimony violated N.J.R.E. 404(b) because

it "conveyed the taint of criminality and propensity to commit crimes." Ibid.

      Under N.J.R.E. 401, relevant evidence is proof "having a tendency to

prove or disprove any fact of consequence to the determination of the action."

Here, the testimony that the neighborhood was a high-narcotics area was based

on the officer's personal observations, twelve years of experience, including

participation in numerous narcotics investigations, and surveillance of that area.

His testimony was relevant to provide background and context to explain his

presence at that location.

      Under N.J.R.E. 403(a), relevant "evidence claimed to be unduly

prejudicial can be excluded only where its probative value 'is so significantly

outweighed by [its] inherently inflammatory potential as to have a probable

capacity to divert the minds of the jurors from a reasonable and fair evaluation'

of the basic issues of the case." State v. Covell, 157 N.J. 554, 568 (1999)

(quoting State v. Thompson, 59 N.J. 396, 421 (1971)). Whether such evidence

is admissible is a decision within the trial judge's broad discretion. Id. at 568-

69.


                                                                             A-2552-19
                                       23
      Defendant relies on a line of out-of-state cases as support for his

contention that police testimony about a "high crime area" or "high narcotics

area" was unduly prejudicial or constituted inadmissible propensity evidence.

We are unpersuaded. "[A]n officer's testimony, when relevant, about whether a

neighborhood is a 'high crime area'" is permissible lay testimony. McLean, 205

N.J. at 459 (citing Trentacost v. Brussel, 164 N.J. Super. 9, 19-20 (App. Div.

1978) (police officer who investigated more that seventy-five crimes in a

neighborhood over a three-year period may offer his opinion that the

neighborhood was a high crime area), aff'd, 82 N.J. 214 (1980)); see also State

v. Hyman, 451 N.J. Super. 429, 442 (2017) (same). This principal applies with

equal force to an officer's lay opinion based on personal observation and

knowledge that the location of the crime was a "high narcotics area." Testimony

that a location is a "high narcotics area" was not directly probative of whether

defendant himself engaged in any criminal activity but explained to the jury why

the officer was conducting surveillance in the area.

      Defendant's reliance on N.J.R.E. 404(b) is misplaced. Rule 404(b) does

not forbid the testimony elicited from Alexander. Defendant did not object to

the instances when the prosecution had Alexander use a laser pointer on a map

of the area. This testimony provided context to why Alexander and his team


                                                                           A-2552-19
                                      24
were surveilling the area. The testimony was based on Alexander's personal

experience with narcotics investigations in the area. A foundation was laid that

Alexander had personal knowledge of the sale of narcotics around Seaman Street

and streets that intersected it, because of his extensive personal experience

investigating narcotics trafficking in that area. Those investigations and the

related surveillance revealed the area experienced high levels of narcotics sales.

Alexander's lay opinion was "rationally based on [his] perception" and assisted

the jury in understanding his testimony by providing context. N.J.R.E. 701; see

State v. Labrutto, 114 N.J. 187, 197-98 (1989) (explaining that it is well-

established that lay witnesses may offer an opinion on "matters of common

knowledge and observation"). By so testifying, Alexander did not invade the

province of the jury.

      Moreover, the challenged testimony was accompanied by other relevant,

admissible evidence that demonstrated defendant possessed CDS with the intent

to distribute it, and sold CDS to Chambers. We discern no plain error.

                                       V.

      When defendant was approached by police on the date of his arrest, he

took off running and had to be caught and wrestled to the ground. Defendant

argues the court gave an inappropriate jury instruction that confused the


                                                                             A-2552-19
                                       25
concepts of resisting arrest by flight and flight as consciousness of guilt.

Defendant argues the court's improper instruction to the jury allowed them to

consider flight as proof of consciousness of guilt for all charges and was not

responsive to their question concerning the definition of flight. This issue was

not objected to below and is therefore reviewed for plain error.

      When reviewing a jury instruction, "[t]he test to be applied . . . is whether

the charge as a whole is misleading, or sets forth accurately and fairly the

controlling principles of law." State v. Jackmon, 305 N.J. Super. 274, 299 (App.

Div. 1997) (alteration in original) (quoting State v. Sette, 259 N.J. Super. 156,

190-91 (App. Div. 1992)).       A jury "charge must be read as a whole in

determining whether there was any error." State v. Torres, 183 N.J. 554, 564

(2005). Moreover, the effect of any error must be considered "in light 'of the

overall strength of the State's case.'" State v. Walker, 203 N.J. 73, 90 (2010)

(quoting State v. Chapland, 187 N.J. 275, 289 (2006)). Plain error, in the context

of an allegedly improper jury charge, "requires demonstration of legal

impropriety of the charge prejudicially affecting the substantial rights of the

defendant sufficiently grievous to justify notice by the reviewing co urt and to

convince the court that of itself the error possessed a clear capacity to bring

about an unjust result." Ibid. (quoting State v. Burns, 192 N.J. 312, 341 (2007)).


                                                                              A-2552-19
                                       26
      We note that "evidence of flight or escape from custody by an accused

generally is admissible as demonstrating consciousness of guilt, and is therefore

regarded as probative of guilt." State v. Mann, 132 N.J. 410, 418 (1993). Flight

from the scene of a crime, if carried out with the purpose of avoiding

apprehension, prosecution, or arrest, is generally admissible to draw an

inference of guilt. Id. at 418-19. If the trial court deems evidence of flight

admissible, "it must instruct the jury carefully regarding the inferences the jury

may draw from that evidence." Id. at 420. In doing so, the court must "carefully

consider whether it is appropriate to charge flight, and, if so, must tailor the

charge to the facts of the case to prevent juror confusion." State v. Randolph,

441 N.J. Super. 533, 563-64 (App. Div. 2015).

      Here, the uncontroverted evidence showed that defendant fled the scene,

left his car unattended, ignored commands by police to stop, and had to be

chased and brought to the ground to arrest him. While the court had earlier

indicated that it was not going to instruct the jury on flight as evidence of

consciousness of guilt, in searching for a definition of flight, it essentially did

exactly that.

      The court properly exercised its discretion in using the flight charge to

define flight to the jury. The State presented evidence that the plain-clothes


                                                                              A-2552-19
                                       27
police officer wearing a badge "prominently" around his neck approached

defendant soon after his narcotics sale to Chambers. Defendant saw the officer

and immediately took off running. We also find the purported error to be

harmless. The court provided the model jury charge on flight as evidence of

consciousness of guilt. Despite the court's prior decision not to give that charge

because it was somehow "double counting," the instruction was appropriate

given the facts in this case. Moreover, defendant did not object to the instruction

and did not ask for a curative instruction. We discern no plain error.

                                       VI.

      In his supplemental brief, defendant argues that he was denied effective

assistance of counsel due to trial counsel's failure to challenge the seizure and

the pre-warrant impoundment of his vehicle. We decline to address defendant's

ineffective assistance counsel argument on direct appeal as that claim is better

suited to consideration in a post-conviction relief proceeding. See State v.

Preciose, 129 N.J. 451, 460 (1992) ("Our courts have expressed a general policy

against entertaining ineffective-assistance-of-counsel claims on direct appeal

because such claims involve allegations and evidence that lie outside the trial

record."). Defendant may raise his ineffective assistance of counsel claims in a

timely filed petition for post-conviction relief under Rule 3:22.


                                                                              A-2552-19
                                       28
      Defendant also argues that the State possessed exculpatory material which

should have been turned over to him in discovery pursuant to Brady v. Maryland,

373 U.S. 83 (1963). He notes that the State did not call Chambers, the alleged

buyer, as a witness. Defendant claims that "[i]n the absence of information

regarding the Detective's lack of candor, defendant had nothing to go on as far

as attacking his credibility." Defendant could have called Chambers as his

witness. He elected not to do so. Defendant was not barred from calling

Chambers as a witness because he was listed on the State's witness list.

      Defendant's claim that the State possessed evidence which it did not turn

over to the defense is belied by the record and lacks sufficient merit to warrant

much discussion in a written opinion. R. 2:11-3(e)(2). Defense counsel signed

a discovery receipt for the materials that defendant claims he did not receive in

discovery. Those materials included thirty-two pages of documents, a CD-R,

two DVD-Rs, and a DVD+R DL. Defendant has not demonstrated that the State

failed to provide exculpatory evidence. We discern no Brady violation, much

less plain error.

                                     VII.

      Defendant argues the court erred in sentencing him to an extended term

because of alleged double counting. We review defendant's sentence for abuse


                                                                            A-2552-19
                                      29
of discretion. State v. Pierce, 188 N.J. 155, 166 (2006). We will affirm a

sentence

            unless (1) the sentencing guidelines were violated; (2)
            the aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]

      The sentencing court must examine the aggravating and mitigating factors

enumerated in N.J.S.A. 2C:44-1(a) and (b). Each factor found by the court must

be relevant and supported by "competent, reasonably credible evidence." Id. at

72 (quoting Roth, 95 N.J. at 363). The court then must conduct a qualitative

balancing of the factors to determine the appropriate sentence. Id. at 72-73.

      Defendant argues the court erred by double-counting defendant's prior

drug convictions as both a basis for a mandatory extended term and in support

of applying statutory aggravating factors used to determine the length of his

prison terms. Defendant does not dispute that the court correctly imposed a

mandatory extended term on count nine pursuant to N.J.S.A. 2C:43-6(f), based

on his two prior convictions for distribution of CDS in a school zone.


                                                                           A-2552-19
                                      30
      The court found defendant had a lengthy criminal record which dated back

to 2006. He incurred five delinquency adjudications as a juvenile, including two

violations of probation and one violation of intensive supervision, six municipal

court convictions, four indictable convictions, and five violations of parole. The

judge also noted that defendant had received the benefit of Recovery Court and

multiple probationary terms, which he repeatedly violated, and regularly

committed new crimes soon after he was released from prison.

      The judge gave great weight to aggravating factor three because "clearly

any sentence imposed on the defendant has done nothing to dissuade him from

criminal activity[.]" The judge also gave great weight to aggravating factors six

and nine based on his prior record, the seriousness of the offenses for which he

was convicted, and because none of the probationary sentences or terms of

incarceration had any effect on him. The judge did not find any mitigating

factors and was clearly convinced that the aggravating factors substantially

outweighed the non-existent mitigating factors.

      Judges must "avoid 'double counting' circumstances that the Legislature

has already incorporated as an element of the offense," such as "[e]lements of a

crime, including those that establish its grade." State v. Lawless, 214 N.J. 594,

608 (2013). However, a judge does not impermissibly double count when they


                                                                             A-2552-19
                                       31
consider a defendant's prior criminal history for multiple aggravating and

mitigating factors. State v. Tillery, 238 N.J. 293, 328 (2019). Thus, a judge is

not "required to ignore the extent of [a defendant's] criminal history when

considering applicable aggravating factors." State v. McDuffie, 450 N.J. Super.

554, 577 (App. Div. 2017).         Judges may also consider a defendant's

"uninterrupted history of criminality" in their determination of whether

aggravating factor six is applicable. State v. Dalziel, 182 N.J. 494, 502 (2005).

Judges may also consider a defendant's juvenile and municipal court records.

State v. Taylor, 226 N.J. Super. 441, 453-54 (App. Div. 1988).

      Defendant claims the court impermissibly double-counted his criminal

record when it considered two prior convictions as both a predicate offense for

purposes of the persistent offender extended term statute, N.J.S.A. 2C:44 -3(a),

and as a basis for finding an aggravating factor under N.J.S.A. 2C:44-1(a). We

agree that such double-counting is impermissible. State v. Vasquez, 374 N.J.

Super. 252, 267 (App. Div. 2005). In Vasquez, we determined the sentencing

judge erred in "rais[ing] the presumptive extended base term on account of

defendant's only prior conviction, the very conviction which both allowed and

required an extended term." Ibid. We concluded doing so was a form of

impermissible double-counting. Ibid. A sentencing court should not use the


                                                                            A-2552-19
                                      32
same prior conviction as a predicate offense under N.J.S.A. 2C:44-3(a), and to

determine the appropriate length of the term within the extended range.

      On the other hand, a sentencing court is permitted to consider a

defendant's other prior convictions when applying and weighing aggravating

factor six.   Unlike in Vasquez, defendant's two predicate convictions for

distribution of CDS in a school zone were not his only prior indictable

convictions. In May 2009, defendant was convicted of fourth-degree unlawful

taking of a motor vehicle, N.J.S.A. 2C:20-10(b). In June 2009, defendant was

convicted of third-degree receiving stolen property, N.J.S.A. 2C:20-7. The

court properly considered defendant's prior joyriding and receiving stolen

property convictions in setting the length of the term imposed on count nine. To

that extent, the court did not impermissibly double-count.

      The court properly considered defendant's extensive juvenile record,

which included four adjudications of juvenile delinquency, two violations of

probation, and violation of intensive supervised release. The court likewise

properly considered defendant's extensive municipal court record, which

included six convictions.

      In addition, all of defendant's prior convictions, including the two

predicate offenses, were properly considered in applying and weighing


                                                                           A-2552-19
                                      33
aggravating factor six in setting the length of the terms and any period of parole

ineligibility on counts four, seven, eleven, and twelve.

      Substantial credible evidence in the record amply supports the application

of aggravating factors three, six, and nine and the finding that the aggravating

factors substantially outweighed the non-existent mitigating factors on counts

four, seven, eleven, and twelve. We discern no basis to disturb defendant's

sentence on those counts.

      We reach a different result as to count nine.        The court considered

defendant's four prior indictable convictions when imposing a fourteen-year

term with seven years of parole ineligibility. This presumably impacted the

length of the term and period of parole ineligibility defendant received. Because

the court improperly considered the two predicate offense convictions, we

vacate the sentence on count nine and remand for resentencing on that count.

On remand, the court shall not consider defendant's 2011 and 2012 convictions

of possession of CDS in a school zone when setting the length of the term and

any period of parole ineligibility. In so ruling, we express no opinion on the

appropriate length of the sentence on count nine.




                                                                             A-2552-19
                                       34
      Affirmed in part, vacated in part, and remanded for resentencing on count

nine. We do not retain jurisdiction.




                                                                          A-2552-19
                                       35